Warner, C. J.
The error assigned to the judgment of the Court below in this case is the granting of a new trial. From the evidence in the record, we should have been satisfied with the verdict of the jury in favor of the defendant. The weight of the evidence, we think, goes to show that James Calahan, who executed the deed to the lot of land in Eufaula, Alabama,' was not the James Calahan who drew the lot of land; but the Court below having granted a new trial in the case, thereby giving to the parties another opportunity to be heard,we will not control the discretion of the Court in doing so This Court is always more reluctant to control the discretion of the Court below in granting a new trial, than in refusing it. Let the judgment of the Court below be affirmed.